 

LLP.
LAW OFFICES
50 West Liberty Street, Suite 510
Reno, Nevada 89501
175-785-5440

Snell & Wilmer

 

Rh WwW WN

Oo eo NN ND NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-50102-gs Doc536 Entered 04/09/19 11:51:42

Nathan G. Kanute (NV Bar No. 12413)
SNELL & WILMER L.L.P.

50 West Liberty Street, Suite 510
Reno, NV 89501

Telephone: (775) 785-5440

Facsimile: (775) 785-5441

Email: nkanute@swlaw.com

Donald L. Gaffney (admitted pro hac vice)
(AZ Bar No. 005717)

SNELL & WILMER L.L.P.

One Arizona Center, Suite 1900

400 East Van Buren Street

Phoenix, AZ 85004-2202

Telephone: (602) 382-6000

Facsimile: (602) 382-6070

Email: dgaffney@swlaw.com

Attorneys for Solarmore Management Services, Inc.

Page 1of5

E-filed: April 9, 2019

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In Re:
DOUBLE JUMP, INC.,

Affects:

Oj All Debtors

C Double Jump, Inc. (19-50102-btb

1 Dora Dog Properties, LLC (19-50103-btb)
C Dog Blue Properties, LLC (19-50104-btb)
C Brandy Boy Properties, LLC (19-50105-btb)
(1) 475 Channel Road, LLC (19-50106-btb)

CO) Park Road, LLC (19-50108-btb)

O 140 Mason Circle, LLC (19-50109-btb)

DC Solar Solutions, Inc. (19-50130-btb)
DC Solar Distribution, Inc. (19-50131-btb)
O DC Solar Freedom, Inc. (19-50135-btb)

Debtors.

 

 

Mf
///

4830-2574-0435

Case No. 19-50102-btb ~ LEAD CASE
Chapter 7

Jointly administered

OBJECTION TO MOTION TO
APPROVE PROPOSED
STIPULATION, AGREEMENT AND
STIPULATED ORDER BY AND
BETWEEN TRUSTEE AND
INTERNATIONAL SPEEDWAY
CORPORATION, ET AL. WITH
RESPECT TO MOTION FOR RELIEF
FROM THE AUTOMATIC STAY OR,
IN THE ALTERNATIVE, TO
COMPEL REJECTION OF
EXECUTORY CONTRACTS AND
UNEXPIRED LEASES

Hearing Date: April 10, 2019

Hearing Time: 10:00 a.m.

 
 

LLP.
LAW OFFICES

50 West Liberty Street, Suite 510
Reno, Nevada 89501
775-785-5440

Snell & Wilmer

 

Oo Oo SY NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-50102-gs Doc 536 Entered 04/09/19 11:51:42 Page 2of5

Solarmore Management Services, Inc.! (“Solarmore”), by and through its undersigned
counsel and on behalf of the Funds in its capacity as Managing Member, hereby objects to the
Motion to Approve Proposed Stipulation, Agreement and Stipulated Order by and Between Trustee
and International Speedway Corporation, et al. with Respect to Motion for Relief from the
Automatic Stay or, in the Alternative, to Compel Rejection of Executory Contracts and Unexpired
Leases (the “Stipulation”). While Solarmore does not object to limited relief for International
Speedway Corporation (“ISC’”) to terminate its leases and sponsorship agreements, Solarmore
objects to and has concerns about the facts set forth in the Stipulation.

The Stipulation, and the attached order, seek to bind the Trustee and the estates to facts that
the Trustee has admitted that she does not know. Further, Solarmore has evidence that calls these
statements into question. The following issues should give the Court pause in entertaining the
request to enter the order attached to the Stipulation:

1, ISC states that it entered into a sublease with DC Solar Distribution, Inc. (“Distribution”)
on December 28, 2016. Declaration of Joel Chitwood, in Support of Motion for Relief from
the Automatic Stay or, in the Alternative, to Compel Rejection of Executory Contracts and
Unexpired Leases Filed by International Speedway Corporation, et al. [ECF No. 186]
(“Chitwood Declaration”), § 8 & Ex. A. Pursuant to the copy of that sublease attached to
the Chitwood Declaration, it was a sublease for equipment covered by a November 29, 2016
Mobile Solar Equipment Lease between Distribution and Solar Eclipse Investment Fund
XXVI, LLC (“Fund XXVI’). Fund XXVI is a Solarmore managed fund with identified
mobile solar generators (“MSGs’”) associated with it. The Stipulation states that ISC
subleased 200 MSGs under this agreement; however, none of the MSGs that are located at

ISC properties, based on the vehicle identification numbers (“VINs”) provided by both ISC

 

! Solarmore is the managing member of Solar Eclipse Investment Fund V, LLC; Solar Eclipse Investment Fund VI,
LLC; Solar Eclipse Investment Fund VII, LLC; Solar Eclipse Investment Fund VIII, LLC; Solar Eclipse Investment
Fund X, LLC; Solar Eclipse Investment Fund XI, LLC; Solar Eclipse Investment Fund XII, LLC; Solar Eclipse
Investment Fund XIV, LLC; Solar Eclipse Investment Fund XV, LLC; Solar Eclipse Investment Fund XVI, LLC;
Solar Eclipse Investment Fund XVII, LLC; Solar Eclipse Investment Fund XVII, LLC; Solar Eclipse Investment
Fund XIX, LLC; Solar Eclipse Investment Fund XXI, LLC; Solar Eclipse Investment Fund XXII, LLC; Solar Eclipse
Investment Fund XXIII, LLC; Solar Eclipse Investment Fund XXIV, LLC; Solar Eclipse Investment Fund XXVI,
LLC; Solar Eclipse Investment Fund XXVIII, LLC; and Solar Eclipse Investment Fund XXXI, LLC (collectively, the
“Funds”),

4830-2574-0435 els

 
 

LLP.
LAW OFFICES

50 West Liberty Street, Suite 510
175-785-5440

Reno, Nevada 89501

Snell & Wilmer

 

oO eo NSN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 19-50102-gs Doc 536 Entered 04/09/19 11:51:42 Page 3of5

and located by GA Global Partners at ISC properties, are associated with Fund XXVI.
Instead, the MSGs located at the ISC properties are associated with 9 other Solarmore
managed funds and 7 other funds or owners that are not affiliated with Solarmore. For
example, Fund IV, Fund XI, and Fund XVI collectively have 25 units located at ISC’s
properties. Those funds do have leases with Distribution for their MSGs. However, none
of the ISC leases reference any of the leases between Distribution and these funds as being
the master leases under which they possess the Fund IV, Fund XI, and Fund XVI MSGs.
The same is true of roughly 170 additional MSGs. Solarmore has no information on how
ISC came to possess the MSGs that are not affiliated with Fund XXVI, or under what
authority ISC possesses those MSGs. Further, ISC has not provided any documentation
showing that it was leasing MSGs pursuant to any other sublease.

2. Additionally, the sublease that is attached to the Chitwood Declaration does not match the
sublease in possession of the Fund XXVI investor. Attached hereto as Exhibit 1 is a copy
of the sublease between Distribution and Fund XXVI that Progressive Casualty Insurance
Company (“Progressive”), the 99% member of Fund XXVI, received. It is a fully executed
sublease agreement assigned the same number as the sublease attached to the Chitwood
Declaration, but dated December 22, 2016. Exhibit 1 also contains substantive provisions
that differ from the sublease attached to the Chitwood Declaration. As an example, in the
first two numbered sections of the subleases the last sentence of each section in the sublease
presented by ISC does not exist in the sublease given to Fund XXIV. Compare Chitwood
Declaration, Ex. A and Exhibit 1. There are additional differences. Without going through
each discrepancy, Solarmore raises the issue simply to demonstrate that even the sublease
under which ISC came to possess some of the MSGs on its properties is in question.

3, ISC has also provided counsel for Solarmore and Progressive with acceptance certificates
that purport to set out the VINs for the MSGs that ISC received from Distribution pursuant
to its subleases. True and correct copies of ISC’s acceptance certificates related to the
Fontana, Kansas, and Talladega properties are attached hereto as Exhibit 2. Solarmore, as

managing member of Fund XXVI, also has copies of acceptance certificates, signed by ISC

4830-2574-0435 =

 
 

LLP.
LAW OFFICES
50 West Liberty Street, Suite 510
775-785-5440

Reno, Nevada 89501

Snell & Wilmer

 

kh WwW WN

So F&F NN HD NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-50102-gs Doc536 Entered 04/09/19 11:51:42 Page4of5

representatives, purporting to relate to these same locations. True and correct copies of
Solarmore’s acceptance certificates signed by ISC are attached hereto as Exhibit 3. As the
Court can see, these acceptance certificates do not match. They have different first pages,
dates, and completely different lists of VINs. While ISC’s acceptance certificates match
the MSGs that GA Global has located at these three ISC properties, none of the units owned
by the Solarmore managed funds are located at these three properties. There has been no
explanation for the discrepancy, or why a sublease that purports to lease MSGs owned by
Fund XXVI to three specific properties was fulfilled by providing MSGs owned by other
funds to two different properties. There has also been no explanation for why ISC’s
acceptance certificates where dated in 2018 when the sublease with Distribution was
executed in 2016. In contrast, the acceptance certificates provided to Fund XXVI were all
executed by ISC in early 2017, within a few months of the ISC sublease.

4, The addenda to ISC’s sublease also demonstrate inconsistencies. The addenda identify a
December 30, 2016 sublease between ISC and Distribution. The sublease attached to the
Chitwood Declaration is dated December 28, 2016. Given that the December 28 date is
repeated in Paragraph 3 of ISC’s sublease, it is unclear whether this inconsistency could be
a simple typographical error, or a reference to an entirely different sublease altogether.

All of the foregoing creates issues of fact that have not been explained to this Court. If ISC

insists on having factual recitations that are binding on the Trustee and the estates, then such a

demand would require an evidentiary hearing and discovery. None of that has occurred given the

fact that these matters have proceeded on a motion for stay relief and, now, a motion for approval

of a stipulation, which are summary proceedings. See In re Luz International, Ltd., 219 B.R. 837

(9th Cir. B.A.P. 1998) (“The hearing [on a motion for relief from stay] is not, nor was it intended

to be, the forum in which to determine the merits of the claims presented in support of relief from

the automatic stay.”). ISC, by asking for the detailed factual stipulations, has, in essence, asked
this Court for declaratory relief relating to the subleases and the sponsorship agreements without

submitting to the rigor of an adversary proceeding. See Fed. R. Bankr. P. 7001(2). That is simply

4830-2574-0435

 
 

LLP.
LAW OFFICES

50 West Liberty Streer, Suite 510
175-785-5440

Reno, Nevada 89501

Snell & Wilmer

 

k WwW WN

Co fe NIN DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-50102-gs Doc536 Entered 04/09/19 11:51:42 Page5of5

not necessary for the relief that ISC seeks, and is well outside of the scope of the agreement put
forth on the record by the Trustee’s counsel.

Finally, these factual recitations should not be included in the order, where they can be used
by ISC to bind the estates and third parties. A scenario could be imagined where ISC defends
against a claim by the estates or a third-party based on these stipulated facts. That would amount
to ISC obtaining a de facto release of claims even where such a release has not been requested or

agreed to by the Trustee. A release is also inappropriate here where so many facts are unknown in

this case.

Based on the foregoing, Solarmore requests that the Court enter the order attached hereto

as Exhibit 4.
DATED this 9" day of April 2019.

SNELL & WILMER L.L.P.

By: /s/ Nathan G. Kanute
Nathan G. Kanute (NV Bar No. 12413)
50 West Liberty Street, Suite 510
Reno, NV 89501
Telephone: (775) 785-5440
Facsimile: (775) 785-5441

Donald L. Gaffney (admitted pro hac vice)
(AZ Bar No.005717)

One Arizona Center, Suite 1900

400 East Van Buren Street

Phoenix, AZ 85004-2202

Telephone: (602) 382-6000

Facsimile: (602) 382-6070

Attorneys for Solarmore Management Services, Inc.

4830-2574-0435

 
